Title: To Thomas Jefferson from Caspar Wistar, 19 February 1807
From: Wistar, Caspar
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Philadelphia Feby—19—1807
                        
                        I fear that I am doing wrong by writing to you upon a subject with which I am not acquainted, but one of the
                            friends of Mr Hensler a Swiss now in this City, extorted a promise from me that I would mention him to you with a view to
                            his employment in surveying the Coast &c—I therefore beg leave to state to you that many circumstances which have
                            occurred during his residence here, have made a strong impression in his favour, on the minds of many members of our
                            Society; & if a person is wanted for the above mentioned purpose, I beg leave to suggest to you to enquire of Mr
                            Patterson, who I believe has had a good opportunity of judging of his qualifications as well of those of another swiss
                            Gentleman, also of this City, who has been engaged with him in the survey of Switzerland.
                        In my last I stated my belief that the head which you presented to the Society would appear to have belonged
                            to a specie of Squirrel; in the course of my enquiries to ascertain the truth of this idea, I examined all the specimens
                            of Rodentia or Glires which I could procure, & by that means
                            discovered that it was the head of the Marmotte of Buffon or Ground Hog of this Country—All the Society are satisfied of
                            this; & indeed there was but one single circumstance in which the heads differed. viz the length of the front teeth—in
                            our specimen the teeth are so much curved that they allmost touch the roof of the Mouth, whereas in the recent specimens,
                            the teeth are nearly of the length of those of the Rabbit or Squirrel, this difference is fully explained by a note in
                            Edwards’ Gleanings of Natural History, which states that one of these Animals was
                            sent from Maryland to Sir Hans Sloan, with whom it lived a long time in a state of the most perfect domestication, but in
                            consequence of eating soft food, the upper four teeth grew so long, that they were obliged to break them, to keep the
                            animal from starving. Dr Barton has been informed of a similar growth of Teeth in the Squirrel Your friend Stewarts idea
                            respecting the residence of the Animal in caves was very correct.
                  with the best wishes I am most respectfully your obliged
                            friend
                        
                            C Wistar Junr.
                        
                    